                                                                              DISTRICT OF OREGON
                                                                                   FILED
                                                                                 January 07, 2019
                                                                           Clerk, U.S. Bankruptcy Court



           Below is an order of the court.
 1
 2
 3
 4
 5
                                                             _______________________________________
 6                                                                     PETER C. McKITTRICK
                                                                       U.S. Bankruptcy Judge
 7
 8
 9                                 UNITED STATES BANKRUPTCY COURT
10                                    FOR THE DISTRICT OF OREGON
11   In Re:                                            )
                                                       )   Bankruptcy Case No.
12   PETER SZANTO,                                     )   16-33185-pcm7
                                                       )
13                                                     )   ORDER DISALLOWING CLAIM
                                                       )   NUMBER 14
14                                  Debtor.            )
                                                       )
15
16          For the reasons set forth in the Court’s letter dated January 7,
17   2019, Doc. 644,
18          IT IS HEREBY ORDERED that Claim Number 14 is disallowed.
19                                               ###
20   cc:    Susan Szanto
            United States Trustee (via ECF)
21          Chapter 7 Trustee (via ECF)
22
23
24
25
26


     Page 1 -      ORDER DISALLOWING CLAIM NUMBER 14


                            Case 16-33185-pcm7   Doc 645     Filed 01/07/19
